Citation Nr: 1425997	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  Jurisdiction was subsequently transferred to the Reno RO. 

A hearing was held on May 15, 2012, in Las Vegas, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To procure relevant Social Security Administration (SSA) records, secure relevant VA and private treatment records, and provide the Veteran with a contemporaneous VA examination. 

The Veteran was provided with a VA examination in July 2013 for ischemic heart disease.  During that examination, he told the VA examiner that he has been unable to work since 2006 and receives total disability from SSA.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the RO should request the Veteran's SSA records.

The Veteran's VA claims file contains treatment records from Southern Nevada Healthcare System, through April 2011, and Southwest Medical Associates, through November 2009, relating to the Veteran's diabetes mellitus, type II.  At the May 2012 Board hearing, the Veteran testified that he continues to receive regular VA and private treatment for his diabetes mellitus, type II.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records may include notes relating to regulation of activities, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2013).  Additionally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, up-to-date VA treatment records should be obtained.  

Finally, the Board finds that remand is required to provide the Veteran with an additional VA examination.  The Veteran was provided with VA examinations for his diabetes mellitus, type II in July 2006 and October 2009.  At the time of the October 2009 examination, private treatment records noted that the Veteran was exercising on a fairly regular basis.  In his May 2012 testimony at the Board hearing, the Veteran stated that he has had to quit exercising, despite his physician's instructions, because his blood sugar is too erratic.  

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the symptoms described above demonstrate potentially increased symptomatology since the Veteran's October 2009 VA examination, on remand, an additional VA examination should be ordered to document the current severity of the Veteran's service-connected diabetes mellitus, type II and related complications.  38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2.  Obtain any and all VA treatment records from April 2011 to the present from the Southern Nevada Healthcare System, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Ask the Veteran to provide an updated authorization form for the release of private treatment records from Southwest Medical Associates, Inc.  After securing the Veteran's written authorization, obtain any and all private treatment records from Southwest Medical Associates from November 2009 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

4.  After completing the above, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his service-connected diabetes mellitus, type II.  The Veteran's VA claims folder, including any electronic records and a copy of this remand, must be made available to, and must be reviewed by the examiner.  

Based upon a review of all of the relevant evidence of record, including the Veteran's lay statements, the examiner must provide an independent opinion as to whether the Veteran's diabetes mellitus, type II requires treatment with insulin, restricted diet, and regulation of activities, and whether the diabetes manifests in ketoacidosis or hypoglycemic reactions requiring hospitalization three times a year or less, or weekly or bi-monthly visits to a diabetic care provider.  Any complications caused or aggravated by the Veteran's diabetes mellitus, type II must be specifically identified, and an assessment as to the current nature and severity of each complication should be included in the examination report.

5.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claim for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



